Title: To George Washington from Robert Howe, 4 October 1781
From: Howe, Robert
To: Washington, George


                  
                     Philadelphia 4th Octr 1781
                  
                  Accept my Dear General my warmest Congratulations on the Glorious Events which have taken place & which as they resulted from the wisdom of your measures & the noble manner in which you Executed them reflects a lustre upon your Conduct which must rejoice your Friends & entitle you to the applause & gratitude of the present & of future generations.  As among the officers sent from the southward to this Town on March there are some who servd with me in Georgia I came to Town to be prepared as well as possible to defend myself against the undeserved Persecution set up against me & tho’ I labour under Capital disadvantages many of those who know my activites & the motives of them being Either dead, so remote, or so despersed that I can not avail myself of their Testimony yet I flatter myself that Even by the Fragment of Evidence which I can Collect here, I shall be able to set at Defiance the whole Manner of my adversaries, tho’ I think it hard that after such a length of time Congress should permit them then to call upon Me.  As I hope the Marquis will soon be here I think to write to General Heath to request that the Court of Enquiry may sit here as the Delegates of Georgia are on the spot & the Carolina Officers are not able for want of cash to travel & am likely soon to return to their Country I know not yet the jist of the accusations that may be brought forth but I have the pleaing consciousness of having Endeavour’d to do my duty & therefore have nothing to fear I am Dear sir with the greatest Respect your Excellency’s Most Obt very hum. servt
                  
                                       
                            
                            R. Howe
                        